                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JERIMIAH L. VANCE,                       )
                                         )
                    Petitioner,          )                  8:18CV367
                                         )
             v.                          )
                                         )
STATE OF NEBRASKA,                       )      MEMORANDUM AND ORDER
                                         )
                    Respondent.          )
                                         )

       Mr. Vance (Vance or Petitioner) has filed a petition for a writ of habeas corpus
attacking his state conviction and sentence for sexually assaulting a very young girl.
Finding and concluding that most of his claims have been procedurally defaulted
without excuse, and as for a portion of one claim that was not defaulted, the deference
due the state courts compels rejection of those claims, I now deny and dismiss the
petition with prejudice.

                             The Offenses and the Trial

       In a highly condensed fashion, I first describe the offenses of conviction. In
October 2009, Vance and Amanda S. began a dating relationship. Their relationship
progressed to the point that Vance began living on occasion with Amanda and her four
children. On February 17, 2012, Amanda’s 4-year-old daughter A.S. complained to
her mother of pain in her “butt.” H.S., Amanda’s son and A.S.’s twin brother, made
a statement which led Amanda to question A.S. as to whether “someone had put a pee
pee in her butt.” A.S. denied this had occurred approximately 8 to 10 times before she
admitted that it had occurred and began crying. The hospital found no evidence of
trauma.

      On February 22, 2012, investigators visited Amanda’s apartment to collect
evidence. The investigators took pictures as they entered the apartment, focusing on
A.S.’s bedroom and the path through the apartment leading to the bedroom. A.S. and
H.S. shared a bedroom in the apartment, and their beds were bunked. H.S. slept in the
top bunk, and A.S. slept on the bottom. In addition to taking pictures, they collected
A.S.’s bedding for DNA and serology testing. The bedding consisted of a cotton-like
mattress pad, a brown fitted sheet, a brown flat sheet, a cream-colored comforter, and
a pink heart-patterned quilt.

       The State Patrol crime laboratory received the bedding on March 1, 2012.
Testing was not completed until August 2012. On January 2, 2013, an investigator
collected a buccal swab from Vance. Heidi Young, a forensic scientist in the biology
unit at the State Patrol crime laboratory, completed the DNA and serology tests on
A.S.’s bedding. Young discovered three stains on the bedding that contained sperm:
two from the heart- patterned quilt and one from the cream-colored comforter. These
stains were in the bottom corners of each piece of bedding. Each of these stains tested
as containing sperm, and Young’s analysis revealed that the odds of Vance not having
been the source of these stains were astronomically remote.

        A.S. testified1 that Vance used to stay at their house and that she was in court
because Vance had done something bad to her. At the outset of her testimony, A.S.
was presented with basic diagrams of a young girl and an adult male. Upon
questioning, A.S. was able to identify the various body parts on each diagram. A.S.
testified that Vance put his finger in her “toki [vagina]” and put his “pee pee in her
butt.” A.S. described feeling pain when Vance put his finger in her “toki,” but testified
that she felt nothing when he put his “pee pee in her butt.” She also stated that she and


      1
         By the time of trial, it appears that the victim would have been at least five and
possibly six years of age. See, e.g., United States v. Frazier, 678 F. Supp. 499 (E.D.
Pa.) (Four-year-old sexual assault victim was competent to testify regarding the
incident, despite her age and incident’s occurrence 14 months prior), aff’d, 806 F.2d
255 (3d Cir. 1986). Both before she testified in front of the jury and while she testified
in front of the jury the extremely experienced trial judge actively satisfied himself that
despite her young age she was competent to testify. More about that in a moment.

                                           -2-
H.S. shared a room when Vance did these things to her, but that she believed H.S. did
not observe anything because he was asleep.

       A.S. testified that Vance would come into her room at night, lay in her bed, and
pull her pants down. Vance’s clothes would also be partly off. When Vance did these
things to her, A.S. noticed that the bed would get all wet. A.S. could not remember
how old she was when Vance did these things to her.

       Following a jury trial that began on October 7, 2013, where many additional
facts and witnesses were presented2, Vance was convicted of aggravated first and third
degree sexual assault. He was sentenced to concurrent prison sentences of 40 to 70
years and 4 to 5 years.

                                  The Direct Appeal

      Vance appealed his convictions and sentences. At trial, Petitioner was
represented by a local public defender. The local public defenders’ office handled the
appeal too.

      Vance raised eight reasons for reversal. He argued the trial court erred as
follows: (1) in permitting the State to designate the lead investigator as a
representative throughout the trial, despite a sequestration order; (2) in overruling his
motion for mistrial after a potential juror had disclosed for the first time that she had
been the victim of a sexual assault; (3) in allowing the victim to testify when she was
not competent; (4) in failing to strike the testimony of the victim when she became


      2
        For example, a clinical psychologist testified, the medical director at the Child
Advocacy Center and a pediatrician testified, a forensic scientist testified, the child’s
mother testified, Vance’s sister testified, Vance’s friend testified, and the forensic
interviewer who had first interviewed A.S. when A.S. failed to disclose that Vance
abused her testified.

                                          -3-
unavailable for cross-examination (because of her incompetency as evidenced by her
failure to remember certain details); (5) in permitting the State to introduce the
hearsay statement of the victim; (6) in failing to declare a mistrial after the prosecutor
misstated evidence during closing arguments; (7) in finding sufficient evidence to
sustain the jury’s verdicts; and (8) in imposing excessive sentences. State v. Vance,
No. A-14-009, 2015 WL 240854 (Neb. Ct. App., January 20, 2015); filing no. 10-11
at CM/ECF 5.

       The Nebraska Court of Appeals issued a detailed opinion. (Id.) It affirmed
Vance’s conviction and sentences finding no merit to the eight assignments of error.
Regarding the assignments of error about the child–allowing the victim to testify when
she was not competent, failing to strike the testimony of the victim when she became
unavailable for cross-examination (because of her incompetency as evidenced by her
failure to remember certain details) and in permitting the State to introduce the
hearsay statement of the victim–the Court of Appeals very carefully examined those
issues and concluded that they were without permit.

      As for the competency issue, the Court of Appeals ruled that:

      Vance also argues that the district court erred when it determined that
      A.S. was competent to testify. Vance takes issue with this determination
      because he believes an objective review of her testimony reveals that
      A.S. had very little ability to recollect her experiences and then testify to
      those experiences. Vance claims that A.S.’s incompetence requires this
      court to vacate his convictions.

      While no certain age has been deemed to be the age at which a child
      becomes competent to testify in a court of law, the court generally takes
      into consideration whether he or she is able to receive correct
      impressions by the senses, to recollect and narrate accurately, and to
      appreciate the moral duty to tell the truth. State v. Earl, 252 Neb. 127,
      560 N.W.2d 491 (1997). In Earl, the Nebraska Supreme Court upheld
      the district court’s determination that a 6–year–old witness was

                                           -4-
         competent to testify. The witness was able to report his name, his age,
         the street and city where he lived, his sister’s name and age, his school
         and grade, the names of his teacher and principal, the name of his
         father’s workplace, and his mother’s occupation. He was also able to
         demonstrate that he understood the difference between telling the truth
         and lying.

         In this case, A.S. was able to report much of the same information. A.S.
         accurately answered the court’s questions regarding her age, her school,
         and her grade in school, and she was able to state that she lived with her
         mother and brothers. However, she was not able to recall exactly where
         she lived. A.S. also reported that she knew what it meant to tell the truth
         and that she could get a timeout if she told a lie. At the court’s direction,
         A.S. also raised her hand and promised to tell the truth. In front of the
         jury, A.S. also answered the judge that his robe was black and that his
         statement that his robe was pink would be a lie.

         Vance does not take issue with any of the above facts, but focuses on
         A.S.’s inability to remember all of the details of her experiences with
         Vance. However, A.S.’s inability to accurately remember and narrate
         certain events does not go to her competency. Rather, these are
         credibility issues for the jury to consider. Based on this record, we agree
         with the district court’s determination that A.S. was competent to testify.

State v. Vance, 2015 WL 240854 at *6-7; filing no. 10-11 at CM/ECF pp. 7-8.

         As for the “unavailability for cross-examination” issue, the Court of Appeals
wrote:

         After Amanda’s [the mother] testimony, Vance moved to strike A.S.’s
         testimony because he argued that she was unavailable for
         cross-examination. Vance emphasizes that A.S.’s frequent responses of
         “I can’t remember” or “I don’t know” to his questions on
         cross-examination demonstrate her unavailability. A.S. was unable to
         recall what she had stated during her interviews at the Child Advocacy
         Center and, due to her age, was not able to read the transcripts from
         those interviews. On appeal, Vance contends that the district court

                                             -5-
abused its discretion when it overruled his motion to strike.

Vance and the State both agree that this issue is properly analyzed under
the U.S. Supreme Court’s decision in United States v. Owens, 484 U.S.
554, 108 S.Ct. 838, 98 L.Ed.2d 951 (1988). Neither party cites a
Nebraska case applying that decision, and we have not found any such
case in our research. In Owens, the government charged a federal
prisoner with assault of a prison counselor. The prisoner beat the
counselor with a metal pipe, fracturing the counselor’s skull. The
counselor was hospitalized for over a month, and his memory was
impaired as a result of the beating. Four weeks after the assault, the
counselor was able to describe what occurred and identified the prisoner
as his attacker from an array of photographs.

At trial, the counselor testified that he remembered identifying the
prisoner as the attacker. However, he was not able to recall many other
details. On cross-examination, the prisoner’s attorney attempted to
refresh the counselor’s recollection with hospital records, including a
record in which the counselor had identified a different attacker. These
attempts were unsuccessful, and the prisoner was convicted.

The U.S. Supreme Court reversed the federal court of appeals decision
overturning the conviction. The Supreme Court held that the
Confrontation Clause guarantees only an opportunity for effective
cross-examination, not cross-examination that is effective in whatever
way, and to whatever extent, the defense might wish. When the defense
has the opportunity to bring out such matters as the witness’ bias, lack
of care and attentiveness, poor eyesight, or bad memory, the
Confrontation Clause is satisfied.

Vance argues that he did not have the opportunity to cross-examine A.S.
because she had no true recollection of the abuse. He focuses on the fact
that A.S. testified that she was talking about things that had been told to
her. However, our review of the record shows that A.S. testified to her
actual memory of Vance’s putting his “pee pee in her butt” while she
was living in the old house. A.S. also testified that it hurt when Vance
put his fingers in her “toki.”


                                   -6-
       The record also shows that Vance had the opportunity to cross-examine
      A.S. and highlight before the jury her lack of memory of many details.
      Vance then argued in his closing that A.S.’s inability to recall many
      details should make her testimony unbelievable. Although he was not
      able to achieve his desired result, he was able to cross-examine A.S. The
      district court correctly overruled Vance’s motion to strike A.S.’s
      testimony.

Id. at *7-8; filing no. 10-11 at CM/ECF pp. 8-9.

      As for the alleged hearsay statements of the child, the Court of Appeals
reasoned:

      Vance assigns as error the district court’s determination that Amanda
      was allowed to testify to A.S.’s statement which led to their visit to the
      hospital. Specifically, Vance argues that Amanda should not have been
      permitted to testify as to H.S.’s initial statement which led to her
      questioning of A.S. Vance also argues that Amanda could not testify to
      A.S.’s answers in response to her questions. Vance focuses his
      arguments on the complaint of rape rule and argues that this doctrine
      should be abandoned. Under the complaint of rape rule, the victim of a
      sexual assault may testify to a complaint regarding a sexual assault made
      within a reasonable time after it occurs, but not as to the details of the
      complaint. See, State v. Ford, 279 Neb. 453, 778 N.W.2d 473 (2010);
      State v. Daniels, 222 Neb. 850, 388 N.W.2d 446 (1986).

      In response to Vance’s hearsay objection at trial, the State offered two
      responses. First, the State declared that it was not offering H.S.’s
      statement for the truth of the matter asserted. The State claimed that
      H.S.’s statement was not hearsay because it was being offered to show
      why A.S. was taken to the hospital. Further, the State claimed that the
      complaint of rape doctrine would allow Amanda to testify to A.S.’s
      response to Amanda’s questioning. When questioned in front of the jury,
      Amanda testified that H.S. made a statement which led her to question
      A.S. Then, A.S. responded “yes” to her question of whether someone
      had put a “pee pee in her butt.” Upon Vance’s hearsay objection, the
      court overruled the objection and gave the following instruction to the

                                         -7-
      jury:

              All right, ladies and gentlemen of the jury, this questioning
              where [A.S.] made a statement to the witness; and that
              [H.S.] said something; and then [A.S.] was asked a
              question; and her responses; all of those are not being
              received for the truth of the matter asserted therein. They’re
              simply being received for the fact that the statements were
              made. In other words, they’re not substantive evidence, but
              you can consider the fact that the statements were made,
              but not the truth of the matter asserted therein.

      Vance’s objection at trial to Amanda’s testimony regarding what A.S.
      and H.S. told her was based on hearsay. The trial court found that these
      statements were not hearsay as they were not offered for the truth of the
      matter asserted. We agree. These statements were offered to show why
      Amanda took A.S. to the hospital for an evaluation. The trial court also
      instructed the jury that these statements were being received only for the
      fact that they were made and not for their substance. We find no abuse
      of discretion in the court’s overruling of Vance’s hearsay objection to
      Amanda’s testimony regarding what A.S. and H.S. told her. We need not
      discuss the complaint of rape doctrine and its applicability in this case.
      An appellate court is not obligated to engage in an analysis that is not
      necessary to adjudicate the case and controversy before it. State v.
      Planck, 289 Neb. 510, 856 N.W.2d 112 (2014).

Id. at * 8-9; filing no. 10-11 at CM/ECF pp. 9-10.

       The careful analysis of the Nebraska Court of Appeals regarding the foregoing
issues was also evident when the court examined the question of whether the evidence
was sufficient. The Court of Appeals stated:

      A person commits first degree sexual assault of a child if he or she
      subjects another person under 12 years of age to sexual penetration and
      the actor is at least 19 years of age or older. Neb.Rev.Stat. § 28–319.01
      (Cum.Supp.2014). Neb.Rev.Stat. § 28–318(6) (Cum.Supp. 2014) defines
      sexual penetration as sexual intercourse in its ordinary meaning,

                                           -8-
      cunnilingus, fellatio, anal intercourse, or any intrusion, however slight,
      of any part of the actor’s or victim’s body or any object manipulated by
      the actor into the genital or anal openings of the victim’s body which can
      be reasonably construed as being for nonmedical or nonhealth purposes.
      Sexual penetration shall not require emission of semen.

      It is not necessary that the vagina be entered or that the hymen be
      ruptured; the entry of the vulva or labia is sufficient. State v. Archie, 273
      Neb. 612, 733 N.W.2d 513 (2007).

      A person commits third degree sexual assault of a child if he or she
      subjects another person 14 years of age or younger to sexual contact and
      the actor is at least 19 years of age or older and does not cause serious
      personal injury to the victim. See Neb.Rev.Stat. § 28 –320.01(1) and (3)
      (Reissue 2008).

      Vance’s arguments on appeal regarding the sufficiency of the evidence
      to sustain his convictions were presented to the jury at trial and rejected.
      Vance argues that A.S.’s testimony was not believable and that the DNA
      evidence likely was deposited on A.S.’s bedding while he was having
      sexual encounters with Amanda. However, this court does not reweigh
      the evidence, resolve conflicts in the evidence, or weigh the credibility
      of witnesses. See State v. Knutson, 288 Neb. 823, 852 N.W.2d 307
      (2014).

      Having reviewed the record, we conclude there was sufficient evidence
      for the jury to find Vance guilty of both first and third degree sexual
      assault. This assigned error is without merit.

Id. at * 9-10; filing no. 10-11 at CM/ECF pp. 10-11.

       A petition for further review was filed. Filing no. 10-1 at CM/ECF p. 3.
However, it was denied. Id. The petition for further review preserved three claims.
Summarized, they were: (1) the Court of Appeals erred by permitting the prosecution
to call the victim to testify as she was not competent; (2) the Court of Appeals erred
by permitting the prosecution to introduce hearsay statements of the alleged victim to
her mother; and (3) the Court of Appeals erred in finding the evidence was sufficient

                                          -9-
to sustain the conviction. Filing no. 10-4 at CM/ECF pp. 1-2.

                              Post-Conviction Litigation

       Petitioner filed a post-conviction action. In his post-conviction pleading, Vance
alleged fourteen claims of ineffective assistance of counsel: (1) failure to properly and
adequately advise him as to his rights under the state and federal constitutions; (2)
failure to raise all issues and claims on direct appeal; (3) failure to present expert
testimony on his behalf; (4) failure to offer a meaningful defense; (5) failure to gather
relevant evidence; (6) failure to request a hearing or object to jury misconduct; (7)
failure to object to improper jury instructions; (8) failure to have independent DNA
testing done; (9) failure to object to false testimony; (10) failure to move for a mistrial
or dismissal of the case; (11) failure to provide discovery material to him; (12) failure
to properly investigate the allegations; (13) failure to object to the form of the
information; and (14) failure to object to the verdict forms. Vance also alleged two
additional claims that (1) the prosecution knowingly admitted false testimony at trial,
and (2) the trial judge’s actions constituted judicial misconduct.

        The state post-conviction judge, who was also the trial judge, denied the request
for relief in a detailed 13-page opinion. Filing no. 10-12 at CM/ECF pp. 74-86. As for
the ineffective assistance of counsel claims, the judge found that there were
insufficient allegations of fact to warrant an evidentiary hearing on the claims. He held
that Vance “has presented no factual allegations that but for counsel’s ineffective
assistance there is a reasonable probability the outcome would have been different. Id.
at CM/ECF p. 85.

       As for the prosecutorial misconduct allegations, the judge held that Vance failed
to “point to specific actions by the prosecutor or testimony on the record” sufficient
to show that the prosecutor knowingly used false testimony. Id. As for the allegation
of judicial misconduct–that the trial judge improperly handled jury misconduct and
overruled the motion for mistrial on that same issue–the judge held that the issue was

                                           -10-
raised on direct appeal and could not be raised again. Id. at CM/ECF pp. 84-85.

       Petitioner appealed. He argued that the post-conviction court erred by (1) failing
to appoint counsel and schedule an evidentiary hearing; and (2) determining that
Vance has alleged only conclusions of law and fact. Filing no. 10-14 at CM/ECF p.
6. In his brief, Vance concentrated on his ineffective assistance of counsel claims and
abandoned the prosecutorial and judicial misconduct allegations. Filing no. 10-14 at
CM/ECF pp. 1-14.

        On December 26, 2017, the Court of Appeals denied the appeal. (Filing no. 10-
18.) It agreed with the post-conviction court that Vance had only alleged conclusions
of law and fact regarding all but perhaps one of the ineffective assistance of counsel
claims and the same was true for the prosecutorial and judicial misconduct claims.
The Court of Appeals stated:

      Vance assigns the district court erred in finding his second verified
      amended motion for postconviction relief contained only conclusions of
      law and fact regarding his ineffective assistance of counsel claims. On
      appeal, Vance’s argument centers on his sixth ineffective assistance of
      counsel claim: that counsel was ineffective in failing to request a hearing
      or object to juror misconduct. Vance only mentions the remaining
      thirteen claims of ineffective assistance of counsel to generally assert
      that these claims presented “justiciable issues of law and fact.” Brief of
      Appellant at 9. Similarly, Vance makes no argument regarding the two
      additional claims of prosecutorial and judicial misconduct. Because
      Vance did not argue these claims, we will not consider them further.

Filing no. 10-18 at CM/ECF p. 5-6.

       After setting forth the Strickland standard for review of ineffective assistance
of counsel claims, the Court of Appeals addressed the one claim of ineffective
assistance of counsel upon which Vance “centered” his argument. The Court of
Appeals stated:


                                          -11-
      Here, Vance does not allege sufficient facts to show that his trial
      counsel’s performance was deficient or that his counsel’s deficient
      performance prejudiced his defense. Vance claims that the victim’s
      mother came in contact with a juror during a recess and that his trial
      counsel should have requested an evidentiary hearing to determine the
      content and “magnitude” of the contact. He contends that his trial
      counsel’s failure to do so “fell below the standard of training and skill
      displayed by competent lawyers practicing in the area.” However, Vance
      does not allege that his trial counsel knew the juror spoke with the
      victim’s mother at the time it allegedly occurred, or that any
      communication between the mother and the juror involved improper or
      prejudicial matters. As such, he has failed to allege sufficient facts to
      show deficient performance. Further, Vance does not allege a reasonable
      probability that the result of the proceeding would have been different
      had his trial counsel requested a hearing.

Id. at CM/ECF pp. 7-8.

       Vance filed a petition for further review with the Nebraska Supreme Court on
February 20, 2018. Critically, it was denied (filing no. 10-13 at CM/ECF p. 2) as
being untimely pursuant to Neb. Ct. R. App. P. § 2-102(F)(1) (“An original and one
copy of a petition for further review and memorandum brief in support must be filed
within 30 days after the release of the opinion of the Court of Appeals or the entry of
the order of the Court of Appeals finally disposing of the appeal, whichever occurs
later.”).

                     Law of Procedural Default and Deference

       In brief outline form, here is (a) the law on procedural default as it pertains to
the history of this case and (b) the law regarding the deference I must give the
decisions of the state courts in this case:

      1.      28 U.S.C. § 2254 requires a Petitioner to exhaust his claims in the state
             courts before coming to federal court.

                                          -12-
2.   A state prisoner must therefore present the substance of each federal
     constitutional claim to the state courts before seeking federal habeas
     corpus relief. In Nebraska, “one complete round” ordinarily means that
     each § 2254 claim must have been presented to the trial court, then in an
     appeal to the Nebraska Court of Appeals, and finally in a petition for
     further review to the Nebraska Supreme Court if the Court of Appeals
     rules against the petitioner. See Akins v. Kenney, 410 F.3d 451, 454-55
     (8th Cir. 2005).

3.   “In order to fairly present a federal claim to the state courts, the
     petitioner must have referred to a specific federal constitutional right, a
     particular constitutional provision, a federal constitutional case, or a state
     case raising a pertinent federal constitutional issue in a claim before the
     state courts.” Carney v. Fabian, 487 F.3d 1094, 1096 (8th Cir. 2007)
     (internal citation and quotation marks omitted). Although the language
     need not be identical, “[p]resenting a claim that is merely similar to the
     federal habeas claim is not sufficient to satisfy the fairly presented
     requirement.” Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir. 1999).
     In contrast, “[a] claim has been fairly presented when a petitioner has
     properly raised the ‘same factual grounds and legal theories’ in the state
     courts which he is attempting to raise in his federal habeas petition.”
     Wemark v. Iowa, 322 F.3d 1018, 1021 (8th Cir. 2003) (citation omitted).

4.   Where “no state court remedy is available for the unexhausted
     claim—that is, if resort to the state courts would be futile—then the
     exhaustion requirement in § 2254(b) is satisfied, but the failure to
     exhaust ‘provides an independent and adequate state-law ground for the
     conviction and sentence, and thus prevents federal habeas corpus review
     of the defaulted claim, unless the petitioner can demonstrate cause and
     prejudice for the default.’” Armstrong v. Iowa, 418 F.3d 924, 926 (8th
     Cir. 2005) (quoting Gray v. Netherland, 518 U.S. 152, 162 (1996)).

                                  -13-
5.   To be precise, a federal habeas court may not review a state prisoner’s
     federal claims if those claims were defaulted in state court pursuant to an
     independent and adequate state procedural rule “unless the prisoner can
     demonstrate cause for the default and actual prejudice as a result of the
     alleged violation of federal law, or demonstrate that failure to consider
     the claims will result in a fundamental miscarriage of justice.” Coleman
     v. Thompson, 501 U.S. 722, 750 (1991).

6.   Under Nebraska law, you generally only get one post-conviction review;
     that is, “[a]n appellate court will not entertain a successive motion for
     postconviction relief unless the motion affirmatively shows on its face
     that the basis relied upon for relief was not available at the time the
     movant filed the prior motion.” State v. Ortiz, 670 N.W.2d 788, 792
     (Neb. 2003). Additionally, “[a] motion for postconviction relief cannot
     be used to secure review of issues which were or could have been
     litigated on direct appeal.” Hall v. State, 646 N.W.2d 572, 579 (Neb.
     2002). See also State v. Thorpe, 858 N.W.2d 880, 887 (Neb. 2015) (“A
     motion for postconviction relief cannot be used to secure review of
     issues which were or could have been litigated on direct appeal, no
     matter how those issues may be phrased or rephrased.”)

7.   When a state court has adjudicated a habeas petitioner’s claim on the
     merits, there is a very limited and extremely deferential standard of
     review both as to the law and the facts. See 28 U.S.C. § 2254(d). Section
     2254(d)(1) states that a federal court may grant a writ of habeas corpus
     if the state court’s decision “was contrary to, or involved an
     unreasonable application of, clearly established Federal law, as
     determined by the Supreme Court of the United States.” 28 U.S.C. §
     2254(d)(1). A state court acts contrary to clearly established federal law
     if it applies a legal rule that contradicts the Supreme Court’s prior
     holdings or if it reaches a different result from one of that Court’s cases

                                 -14-
            despite confronting indistinguishable facts. Williams v. Taylor, 529 U.S.
            362, 405-406 (2000). Further, “it is not enough for [the court] to
            conclude that, in [its] independent judgment, [it] would have applied
            federal law differently from the state court; the state court’s application
            must have been objectively unreasonable.” Rousan v. Roper, 436 F.3d
            951, 956 (8th Cir. 2006).

      8.    With regard to the deference owed to factual findings of a state court’s
            decision, section 2254(d)(2) states that a federal court may grant a writ
            of habeas corpus if a state court proceeding “resulted in a decision that
            was based on an unreasonable determination of the facts in light of the
            evidence presented in the State court proceeding.” 28 U.S.C. §
            2254(d)(2). Additionally, a federal court must presume that a factual
            determination made by the state court is correct, unless the petitioner
            “rebut[s] the presumption of correctness by clear and convincing
            evidence.” 28 U.S.C. § 2254(e)(1).

      9.    As the Supreme Court noted, “[i]f this standard is difficult to meet, that
            is because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102
            (2011). The deference due state court decisions “preserves authority to
            issue the writ in cases where there is no possibility fairminded jurists
            could disagree that the state court’s decision conflicts with [Supreme
            Court] precedents.” Id.

                                      Analysis

     Claims One and Two raise ineffective assistance of counsel claims. Claims One
and Two are reproduced below:

      CLAIM ONE: Ineffective Assistance of Counsel claim. “Public defender
      did not administer depositions as I pleaded he do, did not preserve the

                                        -15-
      secrets I divulged about specifics of this case, did not bring up the fact
      the prosecutor and state’s witness were seen numerous times riding on
      elevator with jurors from my panel, did not add all issues I wrote to him
      in the direct appeal.”

      CLAIM TWO: Ineffective Assistance of Counsel claim. “My public
      defender did not investigate alternative suspects in DNA spot found on
      blanket, did not interview prosecution witnesses nor alleged victim,
      failed to investigate experts’ opinions, failed to object to highly
      prejudicial statements made by prosecutor during opening statements,
      failed to examine state’s ‘key witness.’”

Filing no. 9 at CM/ECF pp. 1-2 (Initial Review Order3).

        Since Vance had the same counsel at trial as on appeal, the post-conviction
litigation was where any claim of ineffective assistance of counsel must have been
presented. I turn to that segment of the procedural history next.

       Assuming for the sake of argument the doubtful proposition that some or all of
these claims were fairly presented in the post-conviction litigation, the failure of
Vance to file a timely petition for further review regarding the Nebraska Court of
Appeals’ adverse decision on the post-conviction action means that these claims have
not been presented in one complete round of review by the Nebraska courts. Since
there is no available Nebraska remedy remaining, these claims have all been
procedurally defaulted even assuming that they were fairly presented. There has been
no sufficient showing of “cause” and “prejudice” or a “fundamental miscarriage of
justice” sufficient to excuse the defaults. Thus, they have been procedurally defaulted.

      I turn next to Claim Three. It states:

      CLAIM THREE: Judicial Misconduct (a Due Process of Law) claim.

      3
        At initial review, rather than attempt to summarize Petitioner’s claims, I
quoted him. I reproduce the claims verbatim as stated in the order on initial review.

                                         -16-
      “Allowing hearsay statements, allowed alleged victim to continue
      testimony although they stated they did not know undesirable
      consequences could follow from telling an untruth, allowed jury
      instruction #9 even though constitutionally defective, allowing a jury
      conviction without evidence to back it up.”

Filing no. 9 at CM/ECF p. 2.

      The portion of Claim Three dealing with jury instruction number 9, to the extent
it constitutes a federal claim at all, was never presented to the state courts. It is
procedurally defaulted and no excuse has been provided that would permit me to
overlook the default.

       On the other hand, I disagree with the Respondent that the remainder of Claim
Three has also been procedurally defaulted. In my view, the essence of the remainder
of Claim Three was presented on direct appeal to the Nebraska Court of Appeals in
assignments of error (3)–allowing the victim to testify when she was not competent;
(4)–failing to strike the testimony of the victim when she became unavailable for
cross-examination (because of her incompetency as evidenced by her failure to
remember certain details); (5)–permitting the State to introduce the hearsay statement
of the victim; and (7)–finding sufficient evidence to sustain the jury’s verdicts. And,
it should be remembered that a petition for further review to the Nebraska Supreme
was presented as required to avoid a procedural default of the claims raised on direct
appeal.

       Turning to the guts of the petition for further review, the gist of the foregoing
described assignments of error presented to the Court of Appeals on direct appeal and
the portion of Claim Three in this court described above were preserved in the petition
for further review presented to the Nebraska Supreme Court. Filing no. 10-4 at
CM/ECF pp. 1-2. That is, the petition alleged that (1) the Court of Appeals erred by
permitting the prosecution to call the alleged victim to testify as she was not
competent; (2) the Court of Appeals erred by permitting the prosecution to introduce

                                         -17-
hearsay statements of the alleged victim to her mother; and (3) the Court of Appeals
erred in finding the evidence was sufficient to sustain the conviction. Filing no. 10-4
at CM/ECF pp. 1-2.

       While Claim Three does not use the words of the assignments of error presented
on direct appeal or use the words of the petition for further review, a habeas claim
need not present an “exact duplicate” of one raised in the state proceedings. Winfield
v. Roper, 460 F.3d 1026, 1036 (8th Cir. 2006); Odem v. Hopkins, 192 F.3d 772, 776
(8th Cir.1999). I believe that Claim Three presents essentially the same factual and
legal bases raised on direct appeal and in the petition for further review, although, to
be sure, the pro se phrasing of Claim Three is not artful.

       Even though I conclude that the bulk of Claim Three was exhausted and not
procedurally defaulted, this ruling provides no relief to Vance. The decision of the
Nebraska Court of Appeals was not “contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme Court
of the United States.” 28 U.S.C. § 2254(d)(1).

       Moreover, I cannot say that the reasoning of the Nebraska Court of Appeals on
direct appeal “resulted in a decision that was based on an unreasonable determination
of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d)(2). This is especially true since a federal court must presume that a factual
determination made by the state court is correct, unless the petitioner “rebut[s] the
presumption of correctness by clear and convincing evidence.” 28 U.S.C. §
2254(e)(1). Petitioner has not done so.

       I am not insensitive to the fact that Vance was convicted in large measure on
the testimony of young child who first denied any abuse. The Nebraska Court of
Appeals was not insensitive to that matter either. The Nebraska Court of Appeals
approached this case fully, carefully and honestly. Under federal law, this is not a case
where I am authorized to substitute my judgment for that of the jury or the Nebraska

                                          -18-
Court of Appeals. See, e.g., Pouncil v. Nelson, 123 F. App’x 348, 353 (10th Cir. 2005)
(denying a certificate of appealability in a habeas case challenging the Petitioner’s
conviction for the rape of two girls ages 6 and 4; stating: “A fact finder’s verdict does
not violate a defendant’s due process rights if ‘after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.’”) (quoting Jackson v.
Virginia, 443 U.S. 307, 319 (1979)).

      I turn next to Claim Four. It states:

      CLAIM FOUR: Prosecutorial Misconduct (a Due Process of Law) claim.
      “Rode in elevator with potential jurors during voir dire and also during
      deliberations (2 days), and instructed alleged victim what to say.”

Filing no. 9 at CM/ECF p. 2.

     This claim has clearly been procedurally defaulted. There has been no excuse
shown.

                            No Certificate of Appealability

       Finally, a petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I have applied the appropriate standard and determined that Petitioner
is not entitled to a certificate of appealability.




                                          -19-
       IT IS ORDERED that the petition for writ of habeas corpus (filing no. 1) is
denied and dismissed with prejudice. No certificate of appealability has been or will
be issued. A separate judgment will be entered.

      DATED this 11th day of March, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                        -20-
